DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action supersedes the Non-Final Office Action dated April 28, 2022.  Please note: reference Choi (USPGPUB DOCUMENT: 2017/0062321) has been corrected.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPUB DOCUMENT: 2010/0148314, hereinafter Han) in view of Ahn (USPGPUB DOCUMENT: 2017/0213786, hereinafter Ahn).

Re claim 1 Han discloses in Fig. 1 & 3 a semiconductor device comprising: a substrate(30) including: a chip region(12); and a scribe lane region(11) surrounding the chip region(12) (see fig 1), the scribe lane region(11) having first edges(left/right edges in Fig 1) opposite to each other and second edges(top/bottom edges in Fig 1) opposite to each other, each of the first edges(left/right edges in Fig 1) extending in a first direction(left/right in Fig 1 & 3) and each of the second edges(top/bottom edges in Fig 1) extending in a second direction(into page in Fig 3) crossing the first direction(left/right in Fig 1 & 3):  a first insulating interlayer structure(41) on the scribe lane region(11) of the substrate(30), 
first conductive structures(left 71/73/75/77/79/85) on a portion of the scribe lane region(11) of the substrate(30) adjacent to one of the first edges(left/right edges in Fig 1 & 3), each of the first conductive structures(left 71/73/75/77/79/85) extending through the first insulating interlayer structure in a vertical direction substantially perpendicular to
an upper surface of the substrate(30) and extending in the first direction(left/right in Fig 1 & 3);
a second insulating interlayer(42) on the first insulating interlayer structure(41), 
first vias(75) each extending in the first direction(left/right in Fig 1 & 3) through the second insulating interlayer to contact one of the first conductive structures(left 71/73/75/77/79/85) (examiner interprets contact as electrical contact); and a first wiring(77) commonly contacting upper surfaces of the first vias(75). 

Han does not specifically teach the first insulating interlayer structure including a low-k dielectric material; the second insulating interlayer including a material having a dielectric constant greater than that of the first insulating interlayer structure,

Ahn discloses in Fig 1B the first insulating interlayer (110P/118 of Ahn) structure including a low-k dielectric material (porous-SiOCH/SiCN)[0042,0068 of Ahn]; the second insulating interlayer(160B/170B of Ahn) including a material (TEOS)[0038 of Ahn] having a dielectric constant greater than that of the first insulating interlayer structure (low dielectric constant (low-k) material or an ultra-low dielectric constant (ultra low-k) material having a dielectric constant lower than a predetermined value, e.g., 2.5. The insulation layers IL may be formed of (porous-SiOCH))[0031 of Ahn]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Ahn to replace the material of Han’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 2 Han and Ahn disclose the semiconductor device according to claim 1, wherein each of the first conductive structures(left 71/73/75/77/79/85) includes second wirings(85) and second vias(right 79) alternately and repeatedly stacked in the vertical direction, and an uppermost one of the second wiring(85)s contacts the first via (75) (examiner interprets contact as electrical contact).

Re claim 3 Han and Ahn disclose the semiconductor device according to claim 2, wherein each of the second wirings(85) has an area greater than that of each of the second vias(right 79), in a plan view.

Re claim 4 Han and Ahn disclose the semiconductor device according to claim 2, wherein each of the second wirings(85) and each of the first and second vias(75/79) has a bar shape extending in the first direction(left/right in Fig 1 & 3) (since 75/79 are two dimensional in Fig 3 they extend in the first direction).

Re claim 5 Han and Ahn disclose the serniconductor device according to claim 2, wherein each of the second wiring(85)s and each of the first and second vias(75/79) have a mesh structure extending in the first direction (since 75/79/77 have a grid or lattice structure, this may be interpreted as a mesh structure).

Re claim 6 Han and Ahn disclose the semiconductor device according to claim 2, wherein ones of the second wiring(85)s and the second vias(right 79) have a bar shape extending in the first direction(left/right in Fig 1 & 3) (77 extends left/right), and other ones of the second wiring(85)s and the second vias(right 79) have a mesh structure extending in the first direction (since 79 have a grid or lattice structure, this may be interpreted as a mesh structure). 

Re claim 7 Han and Ahn disclose the semiconductor device according to claim 1, wherein the first(left/right in Fig 1 & 3) and second direction(into page in Fig 3)s are substantially perpendicular to each other, and the scribe lane region(11) has a rectangular shape in a plan view (see fig 1). 

Re claim 8 Han and Ahn disclose the semiconductor device according to claim 1, wherein the first insulating interlayer structure(110P/118 of Ahn) includes a low-k dielectric layer and an etch stop layer (porous-SiOCH/SiCN)[0042,0068 of Ahn] alternately and repeatedly stacked in the vertical direction, and wherein the low-k dielectric layer includes porous silicon oxide (SiOCH), the etch stop layer includes silicon carbonitride (SiCN), and the second insulating interlayer(160B/170B of Ahn)includes tetraethyl orthosilicate (TEOS) (TEOS)[0038 of Ahn]. 


Re claim 10 Han and Ahn disclose the semiconductor device according to claim 1, further comprising: second conductive structures(right 71/73/75/77/79) on a portion of the scribe lane region(11) of the substrate(30) adjacent to one of the second edges(top/bottom edges in Fig 1), each of the second conductive structures(right 71/73/75/77/79) extending through the first insulating interlayer structure(41) in the vertical direction and extending in the second direction(into page in Fig 3): second vias(right 79) each extending in the second direction(into page in Fig 3) through the second insulating interlayer(42) to contact one of the first conductive structures(left 71/73/75/77/79/85); and a second wiring commonly contacting upper surfaces of the second vias(right 79). 

Re claim 11 Han and Ahn disclose the semiconductor device according to claim 1, wherein the first insulating interlayer structure(41) and the second insulating interlayer(42) are also formed on the chip region(12) of the substrate(30), and wherein the semiconductor device further comprises: a second conductive structure(57/55) extending through the first insulating interlayer structure on the chip region(12) of the substrate(30): a second via(55) extending through the second insulating interlayer(42) on the chip region(12) of the substrate(30); and a second wiring(57) on the second via on the chip region(12) of the substrate(30). 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPUB DOCUMENT: 2010/0148314, hereinafter Han) and Ahn in view of Ogi (USPGPUB DOCUMENT: 2018/0026068, hereinafter Ogi).


Re claim 9 Han and Ahn disclose the serniconductor device according to claim 1, 

Han and Ahn disclose wherein the first conductive structure(71/73/75/77/79/85), the first via(75), and the first wiring(77) are a portion of a test element group (TEG). 

Ogi discloses a test element group (TEG) (161 in scribe region 151)[0126 of Ogi].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ogi to the teaching of Han and Ahn in order to evaluate bumps [0127, Ogi]


Claim(s) 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPUB DOCUMENT: 2010/0148314, hereinafter Han) and Ahn in view of Choi (USPGPUB DOCUMENT: 2017/0062321, hereinafter Choi).

Re claim 12 Han and Ahn disclose the semiconductor device according to claim 11, 

Han and Ahn do not disclose further comprises: a first protection layer structure on the second insulating interlayer(42), the first protection layer structure covering the second wining; a redistribution layer on the first protection layer structure, the redistribution laver being electrically connected to the second wiring: and a second protection layer on the redistribution laver, wherein at least a portion of the first wiring is not covered by the first protection layer structure.

Choi discloses in Fig 3A (rotated 180 degrees) a first protection layer (120a/b/c) structure on the second insulating interlayer(140a), the first protection layer structure covering the second wiring (135c); a redistribution layer(133) on the first protection layer structure (at least in CA region), the redistribution laver being electrically connected to the second wiring(135c);  and a second protection layer (140b) on the redistribution laver, wherein at least a portion of the first wiring (135a/b) is not covered by the first protection layer structure (in portion T2 ).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Choi to the teachings of Han and Ahn in order to have a package technology of vertically stacking semiconductor chips has been used to allow an electronic product to have high density and large capacity features [0005, Choi]

Re claim 13 Han and Ahn and CHoi disclose the semiconductor device according to claim 12, wherein the first protection layer structure includes a first oxide layer, a nitride layer, and a second oxide layer sequentially stacked in the vertical direction (each of the first and third lower insulating layers may include a silicon oxide layer, and the second lower insulating layer may include a silicon nitride layer)[0014 of Choi].



Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPUB DOCUMENT: 2010/0148314, hereinafter Han) in view of Nagai (USPGPUB DOCUMENT: 20120146185, hereinafter Nagai).

Re claim 15 Han discloses in Fig. 1 & 3 a semiconductor device comprising: a substrate(30) including: a chip region(12); and a scribe lane region(11) surrounding the chip region(12), the scribe lane region(11) having first edges(left/right edges in Fig 1) opposite to each other and second edges(top/bottom edges in Fig 1) opposite to each other, each of the first edges(left/right edges in Fig 1) extending in a first direction(left/right in Fig 1 & 3) and each of the second edges(top/bottom edges in Fig 1) extending in a second direction(into page in Fig 3) crossing the first direction(left/right in Fig 1 & 3):  contact (71) on the scribe lane region(11) of the substrate(30): conductive structures (75/77) on the contact on a portion of the scribe lane region(11) of the substrate(30) adjacent to one of the first edges(left/right edges in Fig 1), the conductive structures including first wiring(77)s and first vias(75) alternately and repeatedly stacked in a vertical direction substantially perpendicular to an upper surface of the substrate(30); and a second wiring(85) commonly contacting upper surfaces of the conductive structures (examiner interprets contacting as electrically contacting), wherein each of the first wiring(77)s and each of the first vias(75) extend in the first direction(left/right in Fig 1 & 3) (since 75 are two dimensional in Fig 3, they extend in the first direction). 

Han does not specifically teach a contact plugs (71) on the scribe lane region(11) of the substrate(30); conductive structures (75/77) on the contact plugs on a portion of the scribe lane region(11) of the substrate(30) adjacent to one of the first edges(left/right edges in Fig 1)

Nagai discloses in Fig 3 contact plugs (134) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Nagai to the teachings of Han in order to have excellent characteristics of achieving high integration, high speed driving, high durability, and low power consumption [0003,Nagai].  In doing so, conductive structures (75/77) on the contact plugs (134 of Nagai) on a portion of the scribe lane region(11) of the substrate(30) adjacent to one of the first edges(left/right edges in Fig 1)

Re claim 16 Han and Nagai disclose the semiconductor device according to claim 15, wherein an uppermost one of the first vias(75) of each of the conductive structures(75/77) is contained in a second insulating interlayer(42), and other ones of the first vias(75) and the first wirings of each of the conductive structures is contained in a first insulating interlayer structure(41), and wherein a material of the first insulating interlayer structure(41) is softer than that of the second insulating interlayer(42).

Regarding the limitation “wherein a material of the first insulating interlayer structure is softer than that of the second insulating interlayer” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Han and Nagai anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPUB DOCUMENT: 2010/0148314, hereinafter Han) and Nagai in view of Ahn.

Re claim 17 Han and Nagai disclose the semiconductor device according to claim 16, 

Han and Nagai do not disclose wherein the first insulating interlayer structure(41) includes a low-k dielectric laver and an etch stop layer alternately and repeatedly stacked in the vertical direction, and wherein the low-k dielectric layer includes porous silicon oxide (Si0CH), the etch stop layer includes silicon carbonitride (SiCN), and the second insulating interlayer includes tetraethyl orthosilicate (TEOS)


Ahn discloses in Fig 1B wherein the first insulating interlayer structure (110P/118 of Ahn) includes a low-k dielectric laver(porous-SiOCH/SiCN)[0042,0068 of Ahn] and an etch stop layer alternately and repeatedly stacked in the vertical direction, and wherein the low-k dielectric layer includes porous silicon oxide (Si0CH), the etch stop layer includes silicon carbonitride (SiCN), and the second insulating interlayer includes tetraethyl orthosilicate (TEOS) (TEOS)[0038 of Ahn]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Ahn to replace the material of Han’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPUB DOCUMENT: 2010/0148314, hereinafter Han) in view of Hwang (USPGPUB DOCUMENT: 20150126013, hereinafter Hwang) and Ahn.

Re claim 18 Han discloses in Fig. 1 & 3 a semiconductor device comprising: a substrate(30) including: a chip region(12); and a scribe lane region(11) surrounding the chip region(12), the scribe lane region(11) having first edges(left/right edges in Fig 1) opposite to each other and second edges(top/bottom edges in Fig 1) opposite to each other, each of the first edges(left/right edges in Fig 1) extending in a first direction(left/right in Fig 1 & 3) and each of the second edges(top/bottom edges in Fig 1) extending in a second direction(into page in Fig 3) crossing the first direction(left/right in Fig 1 & 3), 
the substrate(30) having first and second active patterns(33/63/35/65) on the chip region(12) and the scribe lane region(11), the first and second active pattern(33)s being defined by an isolation pattern(31) on the substrate(30);
a first insulating interlayer(41),
a second insulating interlayer(42) structure on the first insulating interlayer (41),
conductive structures (left 75/77) on a portion of the scribe lane region(11) of the substrate(30) adjacent to one of the first edges(left/right edges in Fig 1), each of the conductive structures extending through the second insulating interlayer(42) structure in a vertical direction substantially perpendicular to an upper surface of the substrate(30) and extending in the first direction(left/right in Fig 1 & 3);
a third insulating interlayer (43) on the second insulating interlayer structure, 
first vias(left 79), each of the first vias(left 79) extending in the first direction(left/right in Fig 1 & 3) through the third insulating interlayer to contact one of the conductive structures on the scribe lane region(11) of the substrate(30)(examiner interprets contact as electrical contact); and
a first wiring(85) commonly contacting upper surfaces of the first vias.

Han does not disclose a gate structure(62/61) provided at an upper portion of the first active pattern(63);
 a bit line structure on the chip region(12) of the substrate(30);
a first contact plug on the first active pattern(63);
a Capacitor on the first contact plug;
a second contact plug on the capacitor;
a third contact plug on the second active pattern(33);
 a first insulating interlayer containing the second and third contact plugs:
the third insulating interlayer including a material having a dielectric constant greater than that of the second insulating interlayer structure:

Hwang discloses in Fig 3 a semiconductor device comprising: a gate structure(205) provided at an upper portion of the first active pattern(63);
 a bit line structure(208) on the chip region of the substrate(201);
a first contact plug(207) on the first active pattern(63);
a Capacitor(221) on the first contact plug;
a second contact plug(left 219) on the capacitor;
a third contact plug (right 219) on the second active pattern(33);
a first insulating interlayer(220) containing the second and third contact plugs:

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hwang to the teachings of Han in order to improve the operating speed of the semiconductor device [0099, Hwang]

Hang and Hwang do not disclose the third insulating interlayer including a material having a dielectric constant greater than that of the second insulating interlayer structure

Ahn discloses in Fig 1B the third insulating interlayer(160B/170B of Ahn) including a material(TEOS)[0038 of Ahn] having a dielectric constant greater than that of the second insulating interlayer structure(110P/118 of Ahn) (porous-SiOCH/SiCN)[0042,0068 of Ahn] (low dielectric constant (low-k) material or an ultra-low dielectric constant (ultra low-k) material having a dielectric constant lower than a predetermined value, e.g., 2.5. The insulation layers IL may be formed of (porous-SiOCH))[0031 of Ahn]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Ahn to replace the material of Han’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 19 Han and Hwang and Ahn disclose the semiconductor device according to claim 18, wherein each of the conductive structures includes second wirings(77) and second vias(right 79) alternately and repeatedly stacked in the vertical direction, and an uppermost one of the second wiring(77)s contacts the first via (examiner interprets contact as electrical contact). 

Re claim 20 Han and Hwang and Ahn disclose the semiconductor device according to claim 19, wherein each of the second wiring(85)s and each of the first and second vias(75/79) has a bar shape extending in the first direction(left/right in Fig 1 & 3). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPGPUB DOCUMENT: 2010/0148314, hereinafter Han) and Ahn in view of Hwang (USPGPUB DOCUMENT: 20150126013, hereinafter Hwang).

Re claim 14 Han and Ahn disclose the semiconductor device according to claim 11, 

Han and Ahn do not disclose further comprising: a bit line structure on the chip region(12) of the substrate(30): a contact plug adjacent to the bit line structure, the contact plug extending in the vertical direction; and  a capacitor on the contact plug, wherein the capacitor is electrically connected to the second conductive structure. 

Hwang discloses in Fig 3 a bit line structure(208) on the chip region of the substrate(201): a contact plug(207) adjacent to the bit line structure, the contact plug extending in the vertical direction; and  a capacitor (221) on the contact plug, 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Nagai to the teachings of Han in order to reduce the parasitic capacitance [0094,Hwang].  In doing so, wherein the capacitor (221 of Hwang) is electrically connected to the second conductive structure(57/55 of Han). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819